Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE
BRAZIL RANCH

THIS AGREEMENT (the “Agreement”) is made as of the 20th day of August, 2013 (the
“Effective Date”), between Matsui Nursery, Inc., a California corporation (the
“Seller”), and Gladstone Land Corporation, a Maryland corporation, or its
designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Affiliate” shall mean, as to any person or entity, any other person or entity
that directly or indirectly controls, is controlled by, or is under common
control with such person or entity. For purposes of this definition, “control”
means de facto effective control over the management of the applicable entity
(by contract, state law, or otherwise), even though the party exercising
“control” may own less than 50% of the voting equity interest of such entity.

“Closing Date” shall mean October 4, 2013, which is fifteen (15) days after
expiration of the Inspection Period. If Purchaser extends the Inspection Period
by 15 days as set forth below, the Closing Date shall be extended by a
corresponding number of days, but in no event shall the Closing Date be later
than October 21, 2013.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Crops” shall mean any and all unharvested crops at the Property as of the
Effective Date.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of Fifty Thousand Dollars ($50,000.00),
together with all interest accrued thereon.

“Escrow Agent” shall mean: Stewart Title Company.

“GAP” shall mean good agricultural practices.

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on September 19, 2013, which is
thirty (30) days after the Effective Date. Purchaser may extend the Inspection
Period by fifteen (15) additional days, to October 4, 2013, by written notice to
Seller prior to expiration of the initial Inspection Period if it requires
additional time to obtain or review its third party reports.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, appurtenances or other facilities currently existing on the
Property, including without limitation all Irrigation Equipment.

“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property, including without limitation water wells,
pumps, casings, risers, above and below ground pipes and pipelines, culverts,
and pivot irrigation equipment, and all related power units, as applicable. All
the Irrigation Equipment shall be deemed to be part of the Improvements to be
conveyed to Purchaser.

“Land” shall mean that certain real property in Monterey County, State of
California, Parcel # 211-013-004, comprising approximately 170.`6 gross acres,
as more particularly described on Exhibit A attached hereto and incorporated
herein by reference, together with all rights, easements, hereditaments and
appurtenances thereunto belonging.

“Lease” shall mean that certain Farm Lease dated November 1, 2012 by and between
Seller, Andy Matsui, Trustee of the 2010 Matsui Charitable Remainder Unitrust
UTA dated December 20, 2010, and Andy Matsui, Trustee of the 2011 Matsui
Charitable Remainder Unitrust UTA dated January 3, 2011 (collectively as
landlord) and Adrian Mendoza, Eliseo Mendoza, and Jose Mendoza, d/b/a Mendoza
Farms (collectively as tenant) for the Property and four (4) additional parcels
of real property.

“Personal Property” shall mean (i) Seller’s right, title and interest in and to
the Crops and Plants, subject to any rights of the Tenant under the Lease
(subject to Sections 7(d) and 11(h) below), and (ii) any personal property used
by Seller in conducting farming operations or for hunting, fishing or other
recreational use at the Property that will be conveyed to Purchaser as part of
this transaction, if any, as more particularly described on Exhibit B attached
hereto and incorporated by reference herein.

“Plants” shall mean any strawberry plants and all other fruit and berry plants
at the Property as of the Effective Date.

“Property” shall mean the Land, Improvements, and any Personal Property.

“Purchase Price” shall mean the total amount of Seven Million Five Hundred Six
Thousand Four Hundred Dollars ($7,506,400.00), subject to adjustment as set
forth in this Agreement. The Purchase Price is based on the Land containing
170.6 acres. If the acreage of the Land, as determined by the Survey, defined
below, is less or more than 170.6 acres, then the Purchase Price shall be
decreased or increased, as applicable, by Forty-Four Thousand Dollars
($44,000.00) per acre for each acre less or more than 170.6 acres.

“Purchaser’s Address” shall mean:

Gladstone Land Corporation
Attention: Bill Frisbie
1521 Westbranch Drive, Suite 200
McLean, VA 22102
(703) 287-5839 (T)
(703) 287-5801 (F)
Email: Bill.Frisbie@gladstonecompanies.com

With copy to:

Bass Berry & Sims PLC
Attention: Richard R. Spore
100 Peabody Place, Suite 900
Memphis, TN 38103
(901) 543-5902 (T)
(888) 543-4346 (F)
Email: rspore@bassberry.com.

“Pursuit Costs” shall mean all of Purchaser’s reasonable third party, out of
pocket expenditures in connection with the transaction contemplated hereby,
including engineering, survey and title fees and expenses.

“Recreational Rights” shall mean, collectively, any and all leases, licenses or
other rights to use any portion of the Property for recreational use such as
hunting, fishing, boating, or otherwise.

“Seller’s Address” shall mean:

c/o Andy Matsui, President
Matsui Nursery, Inc.
1645 Old Stage Road, Salinas, CA 93908
831-422-2516 (T)
831-422-3776 (F)
email: andymatsui@gmail.com

With copy to:

Michael D. Cling
313 S. Main Street, Suite D
Salinas, CA 93901
(831) 771-2040 (T)
(831) 771-2050 (F)
Email: mdc@michaelcling.com

“Tenant” shall mean the tenant (or, if more than one, the tenants) under the
Lease, individually or collectively as the context may require.

“Tenant Inducements” shall mean any and all free rent, allowance(s) to Tenant
for any Improvements, and any forbearance or waiver in enforcing any of Tenant’s
obligations under the Lease.

“Title Company” shall mean: Stewart Title Company.

“Water Rights” shall mean all rights to use wells and other water sources that
exist on the Effective Date that benefit or are appurtenant to the Property and
that may be reasonably necessary to conduct farming operations at the Property
as currently conducted and in accordance with GAP.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase from Seller the Property.

3. Earnest Money. Within three (3) business days after the later of (x) the
Effective Date or (y) the date of full execution of this Agreement by both
Seller and Purchaser, Purchaser shall deposit the Earnest Money with the Escrow
Agent by wire transfer or certified or cashier’s check. Said Earnest Money shall
be refundable to Purchaser in accordance with this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall thereafter be refundable to Purchaser only as expressly
otherwise set forth in this Agreement, and this Agreement shall remain in
effect.

(b) Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials. For each day of
Seller’s delay in delivering all of the Due Diligence Materials beyond five
(5) days after the Effective Date, the Inspection Period and Closing Date shall
(at Purchaser’s option) be extended by one (1) day, but the Closing Date shall
not be extended beyond October 21, 2013. Seller shall also promptly provide any
other documents or information in Seller’s possession or control relating to the
Property, the Lease, the Tenant, or any Contract that is reasonably requested by
Purchaser.

6. Costs and Prorations.

(a) Purchaser shall pay the title insurance premium for any endorsements to its
Title Policy, defined below, for the Property, the costs of the Survey obtained
by Purchaser pursuant to Section 9 hereof, and the costs of any Phase I
environmental report obtained by Purchaser. Seller shall pay for preparation of
the deed of transfer, all transfer taxes, document stamps and recording costs
applicable to the deed of transfer, the premium for Purchaser’s Title Policy
(excluding the premium for any endorsements thereto), and any costs of
production of the title search or abstract for the Property. Purchaser shall pay
all expenses incident to any financing obtained for the purchase of the
Property. All other closing costs shall be borne in accordance with the custom
in Monterey County, California.

(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) rents and other tenant charges, utilities, and operating
expenses for the Property for the calendar month (or other applicable period if
such rents or other tenant charges are not paid monthly) in which Closing
occurs, subject to subsection 6(c) below. In the event such proration is based
upon a previous year’s taxes or assessment, after Closing, at such time as any
of the taxes or assessments are capable of exact determination, the party having
the information permitting the exact determination shall send to the other party
a detailed report of the exact determination so made. Within thirty (30) days
after both Seller and Purchaser shall have received such report, Seller and
Purchaser shall adjust the amounts apportioned pursuant to the estimates made at
Closing to reflect the exact determinations contained in the report, and Seller
or Purchaser, as the case may be, shall pay to the other whatever amount shall
be necessary to compensate for the difference. Purchaser shall receive a credit
against the Purchase Price in the amount of all security deposits (together with
interest required to be paid thereon) held or required to be held by Seller
under the Lease.

(c) Nondelinquent rent collected by Seller after Closing attributable to periods
from and after Closing shall be promptly remitted to Purchaser. Delinquent rent
collected by Seller and Purchaser after the date of Closing shall be delivered
by the recipient as follows: Within fifteen (15) days after the receipt thereof,
Seller and Purchaser agree that all rent received by Seller or Purchaser shall
be applied first to then current rents, and then to delinquent rents for periods
after Closing and then to delinquent rents for periods prior to Closing. Seller
retains the right to pursue tenants for payment of delinquent rent but may not
seek to dispossess a tenant, terminate a lease or enforce a landlord lien.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) No later than five (5) days prior to the Closing Date, Seller shall have
delivered to Purchaser (i) a Qualifying Tenant Estoppel (defined below) executed
by Tenant, and (ii) any subordination, non-disturbance and attornment agreements
(“SNDA”) reasonably required by Purchaser’s lender from the Tenant. Seller
agrees to use reasonable efforts to obtain the required tenant estoppel and
SNDA. For purposes hereof, a “Qualifying Tenant Estoppel” is a tenant estoppel
substantially in the form of Exhibit B (or in any other form reasonably required
by or acceptable to Purchaser’s lender) that does not include any information
that is materially inconsistent with Seller’s representations and warranties in
this Agreement.

(b) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Purchaser as owner of
fee simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have requested.

(c) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(d) No later than five (5) days prior to the Closing Date, Seller shall have
(i) obtained from Tenant, and delivered to Purchaser, a written agreement
terminating the Lease as to the Property or (ii) entered into a modification,
amendment, and restatement of the Lease with Tenant to separately lease the
Property (including no other property or parcel in such new lease) to Tenant,
provided that each of (i) and (ii) must be on terms, conditions, and subject to
documentation acceptable to Purchaser in its sole and absolute discretion.

(e) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

8. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Escrow Agent at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing.

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by grant deed acceptable to Purchaser and the Title
Company (the “Deed”), subject to (i) standard exceptions for real property taxes
not yet due and payable, and (ii) any other matters which are waived by, or
acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Land description in the Deed shall be the property description
from Seller’s vesting deed(s); provided, that if Purchaser obtains a Survey of
the Property, Seller also agrees to execute and deliver a recordable Quit Claim
Deed to Purchaser at Closing using the Survey description.

9. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense,
shall cause a survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”).

10. Title. During the Inspection Period, Purchaser shall procure a title
insurance commitment in the amount of the Purchase Price covering the Property
issued by the Title Company (the “Title Commitment”) and furnish a copy thereof
to Seller. Purchaser shall have until the expiration of the Inspection Period to
object to any matters shown on the Title Commitment or Survey by written notice
to Seller (“Title Objection Notice”). Purchaser may also object to any new
matters thereafter revealed by a title update by subsequent Title Objection
Notice to Seller. Within five (5) business days after receipt of Purchaser’s
Title Objection Notice, Seller shall either (i) deliver written notice to
Purchaser of any title or Survey objections which Seller elects not to cure, or
(ii) cure or satisfy such objections (or commence to cure or satisfy such
objections as long as Seller reasonably believes such objections may be cured or
satisfied at least two (2) business days prior to Closing). Within five
(5) business days after receipt of Seller’s written notification that Seller
elects not to cure a title or Survey objection, Purchaser may terminate this
Agreement and receive a full refund of the Earnest Money by delivering written
notice thereof to Seller. If Purchaser does not so terminate this Agreement,
then any such title or Survey objection which Seller elects not to cure shall be
deemed waived by Purchaser and shall be an additional Permitted Exception. If
any objection which Seller elects to cure is not satisfied by Seller at least
two (2) business days before the scheduled date of Closing, Purchaser shall have
the right to terminate this Agreement, in which case the Earnest Money shall be
returned to Purchaser and neither party shall have any further rights,
obligations or duties under this Agreement. If Seller does cure or satisfy the
objections at least two (2) business days prior to Closing, then this Agreement
shall continue in effect. Any exception to or defect in title which Purchaser
shall elect to waive, or which is otherwise acceptable to Purchaser, shall be
deemed an additional Permitted Exception to title at Closing. Seller covenants
and agrees not to alter or encumber in any way Seller’s title to the Property
after the date hereof. Notwithstanding anything in this Agreement to the
contrary, Seller shall cause any deed of trust, mortgage, deed to secure debt,
judgment or other lien for a liquidated sum encumbering the Property to be
released at or before Closing.

11. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s downdate certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

(a) Other than the Tenant under the Lease, there are and there will be no
parties in possession of any portion of the Property as lessees (and if the
Lease is terminated prior to Closing as provided in Sections 7(d) and 11(h),
Tenant will not be in possession of any portion of the Property as of Closing),
and no other party has been granted an oral or written license, lease, option,
purchase agreement or other right pertaining to the use, purchase or possession
of any portion of the Property. A true, complete and correct copy of the Lease
and any Contracts affecting the Property and any amendments thereto have been or
will be furnished to Purchaser within five (5) days after the Effective Date as
part of the Due Diligence Materials. Such Lease and any Contracts are valid and
binding in accordance with their respective terms and conditions, are in full
force and effect, and have no uncured breach or default by any party. No
off-sets or defenses are available to any party under the Lease or any Contract.
All Contracts are cancellable upon not more than thirty (30) days prior written
notice. Tenant is not entitled to any Tenant Inducements. There are no leasing
brokerage agreements, leasing commission agreements or other agreements
providing for the payment of any amounts, and no commissions due, for leasing
activities with respect to the Property. Purchaser shall have no liability for
(and Seller hereby indemnifies and holds harmless Purchaser from and against any
claim for) any such leasing commissions and any Tenant Inducements with respect
to the Lease.

(b) The Seller has not received notice of any default (nor is there any default)
under any note or deed of trust related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the transaction
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the Seller
is a party or by which the Seller or the Property is bound, any applicable
regulation or any judgment, order or decree of any court having jurisdiction
over the Seller or the Property.

(c) The Seller has not received any notice, nor is the Seller aware, of any
violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(e) Seller has been duly organized and is validly existing under the laws of the
State of California Seller has the full right and authority to enter into this
Agreement and to transfer all of the Property to be conveyed by Seller pursuant
hereto and to consummate or cause to be consummated the transactions
contemplated herein to be made by Seller. The person signing this Agreement on
behalf of Seller is authorized to do so. This Agreement constitutes, and all
agreements and documents contemplated hereby (when executed and delivered
pursuant hereto) will constitute, the valid and legally binding obligations of
Seller, enforceable in accordance with their respective terms. No other
signatures or approvals are required to make this Agreement fully enforceable by
the Purchaser with respect to the Seller or the Property. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms.

(f) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

(g) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Seller is any such proceeding or assessment contemplated by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date. Except as disclosed in the Due Diligence
Materials to Seller’s knowledge, there are no public plans or proposals for
changes in road grade, access, or other municipal improvements which would
adversely affect the Property or result in any assessment; and no ordinance
authorizing improvements, the cost of which might be assessed against Purchaser
or the Property, is pending.

(h) No later than five (5) days prior to the Closing Date, Seller shall either
(i) obtain from Tenant, and deliver to Purchaser, a written agreement
terminating the Lease as to the Property or (ii) enter into a modification,
amendment, and restatement of the Lease with Tenant to separately lease the
Property (including no other property or parcel in such new lease) to Tenant,
provided that each of (i) and (ii) shall be on terms, conditions, and subject to
documentation acceptable to Purchaser in its sole and absolute discretion.

(i) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.

(j) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(k) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located, or disposed of on, under, or at the Property or any part
thereof in forms or concentrations which violate applicable laws and
regulations, and, to Seller’s knowledge, neither the Property nor any part
thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. To Seller’s
knowledge, the Property does not currently contain any underground or
aboveground storage tanks and any storage tanks previously located on the
Property (whether above ground or below ground) have been removed in accordance
with the requirements of all applicable laws with “clean closure” or “no further
action” letter(s), or comparable letters, issued by the State of California in
connection therewith.

For purposes of this Section 11, references to “Seller’s knowledge” shall mean
the actual knowledge of Andy Matsui, who has direct management responsibility
for the Property.

Seller hereby indemnifies and holds harmless Purchaser from and against any and
all loss, expense (including without limitation reasonable attorney fees),
liability, cost, claim, demand, action, cause of action and suit arising out of
or in any way related to any breach of any representation, warranty, covenant or
agreement of Seller in this Agreement.

Except as expressly set forth in this Agreement, the Deed and any other closing
documents, the Seller is conveying the Property, and Purchaser accepts the
Property, in AS IS condition as of the end of the Inspection Period.

12. Broker and Broker’s Commission.

(a) Intentionally Omitted.

(b) Purchaser and Seller each represent and warrant to the other that, such
party has not incurred an obligation to any other broker or agent in connection
with the transaction contemplated hereby. Each party hereby covenants and agrees
to defend, indemnify and hold harmless the other party against and from any and
all loss, expense, liability, cost, claim, demand, damage, action, cause of
action and suit arising out of or in any manner relating to the alleged
employment or use by such party of any real estate broker or agent in connection
with this transaction. The provisions of this Section 12 shall survive the
Closing of this transaction.

13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or inspections,
all at Purchaser’s sole cost and expense. Purchaser hereby covenants and agrees
to indemnify and hold harmless Seller from any and all loss, liability, cost,
claim, demand, damage, action, cause of action and suit arising out of or in any
manner related to the exercise by Purchaser of Purchaser’s rights under this
section (but not the existence of any condition discovered in the course of
Purchaser’s inspections and testing).

14. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice, by written notice to Seller,
one of the following: (a) not to close the transaction contemplated hereby, in
which event all Earnest Money shall be refunded to Purchaser and this Agreement
shall be void and of no further force and effect; or (b) to close the purchase
of the Property contemplated hereby in accordance with its terms but subject to
such proceedings, in which event the Purchase Price shall remain the same and
Seller shall transfer and assign to Purchaser at Closing all condemnation
proceeds and rights to additional condemnation proceeds, if any. If Purchaser
elects to purchase after receipt of such a notice, all actions taken by Seller
with regard to such eminent domain proceedings, including but not limited to,
negotiations, litigation, settlement, appraisals and appeals, shall be subject
to the approval of Purchaser, which approval shall not be unreasonably withheld.
If Purchaser does not make such election within the aforesaid time period,
Purchaser shall be deemed to have elected to close the transactions contemplated
hereby in accordance with clause (b) above.

15. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

17. Operations. After the Effective Date and prior to the Closing Date, and
subject to Sections 7(d) and 11(h) hereof, Seller shall neither enter into any
new, nor terminate, modify, extend, amend or renew any existing, lease or
service, management, maintenance, repair, employment, union, construction,
leasing or other contract or agreement affecting the Property (each, a “New
Agreement”) without providing at least five (5) business days prior notice (and
opportunity to review and approve the New Agreement) to Purchaser. Purchaser
shall have five (5) business days after Purchaser’s actual receipt
(notwithstanding the notice provisions in Section 18 below) of a true, correct
and complete copy of a New Agreement to approve the same. If Purchaser does not
approve any such New Agreement that Seller will enter into prior to expiration
of the Inspection Period, then Purchaser’s sole and exclusive remedy will be to
terminate this Agreement by delivering written notice to Seller no later than
five (5) business days after receiving the New Agreement, and in such event
Purchaser shall receive a full refund of the Earnest Money. If Purchaser fails
to terminate this Agreement as set forth in the preceding sentence, it shall be
deemed to have approved the New Agreement that Seller will enter into prior to
expiration of the Inspection Period in the form provided. Seller may not enter
into New Agreement after expiration of the Inspection Period unless Purchaser
has approved the same in writing. Seller shall cause any Contracts which
Purchaser elects in its discretion not to assume to be cancelled at or before
Closing. Seller shall promptly notify Purchaser in writing of any default by
Tenant under the Lease that occurs after the Effective Date, and if any such
default occurs Purchaser may terminate this Agreement and receive a full refund
of the Earnest Money.

18. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 18 other than electronic mail, or
(v) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via facsimile is deemed delivered upon
the transmission to the phone number designated as the recipient’s facsimile
phone number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth below. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.

19. Remedies.

(a) Seller’s Remedies; Liquidated Damages.

IF THIS TRANSACTION FAILS TO CLOSE BY REASON OF PURCHASER’S WRONGFUL FAILURE TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE EARNEST MONEY SHALL BE
RETAINED BY SELLER AS LIQUIDATED DAMAGES THE PARTIES HEREBY ACKNOWLEDGING THAT
SELLER’S ACTUAL DAMAGES IN SUCH CIRCUMSTANCES WOULD BE DIFFICULT, IF NOT
IMPOSSIBLE, TO DETERMINE. SELLER EXPRESSLY ACKNOWLEDGES AND AGREES THAT
RETENTION OF THE EARNEST MONEY AS PROVIDED FOR HEREIN SHALL BE SELLER’S SOLE AND
EXCLUSIVE REMEDY IN THE EVENT OF PURCHASER’S FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER, AND SELLER SHALL HAVE NO RIGHT TO RECOVER OR CLAIM ACTUAL DAMAGES OR
SPECIFIC PERFORMANCE. BY PLACING THEIR INITIALS HERE, PURCHASER:        AND
SELLER:        AGREE THAT SELLER SHALL RETAIN THE AMOUNT OF THE EARNEST MONEY AS
ITS LIQUATED DAMAGES, WHICH SHALL BE SELLER’S SOLE REMEDY IN THE EVENT OF A
BREACH OR DEFAULT BY PURCHASER. IF THIS TRANSACTION FAILS TO CLOSE FOR ANY
REASON OTHER THAN PURCHASER’S WRONGFUL FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER, THE EARNEST MONEY SHALL PROMPTLY BE REFUNDED TO PURCHASER.

(b) In the event Seller fails or refuses to convey the Property in accordance
with the terms hereof or otherwise fails to perform its obligations hereunder,
Purchaser’s sole and exclusive remedies for Seller’s breach shall be either to
(i) terminate this Agreement by written notice to Seller and Escrow Agent and
receive a full refund of the Earnest Money by the party in possession thereof
and reimbursement from Seller of Purchaser’s Pursuit Costs, all within ten
(10) days after Purchaser’s termination of this Agreement, or (ii) obtain
specific performance of this Agreement. Notwithstanding the foregoing, Purchaser
shall also be entitled to obtain its attorneys’ fees and costs in connection
with enforcing its rights and remedies under this Agreement.

20. Time of Essence. Time is of the essence of this Agreement.

21. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit E; (iv) a letter to each
Tenant under any Lease in the form reasonably requested by Purchaser;
(v) Seller’s representation and warranty downdate certificate under Section 11;
and (vi) such other documents reasonably necessary or appropriate to complete
and evidence the transaction contemplated hereby, as reasonably requested by the
Purchaser or Title Company, including without limitation a standard title
company owner’s affidavit.

22. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

24. Possession. Seller shall deliver actual possession of the Property at
Closing, subject to the Lease (subject to Sections 7(d) and 11(h) hereof).

25. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder and thereafter be released from any further
liability hereunder.

27. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s covenant
not to encumber the Property subsequent to the date hereof, the mutual covenants
of Seller and Purchaser to indemnify each other, as the case may be, as set
forth in Section 12, shall not merge into the Deed but instead shall survive any
Closing pursuant to this Agreement. Except as set forth in the preceding
sentence or as otherwise expressly set forth herein, no other provision of this
Agreement shall survive the Closing of this transaction.

28. Tax Deferred Exchange. Purchaser may structure the sale of the Property as a
like kind exchange under Internal Revenue Code Section 1031, at Purchaser’s sole
cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no material costs, expenses or liabilities in connection with
Purchaser’s exchange and Seller shall not be required to take title to or
contract for purchase of any other property. If Purchaser uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of Purchaser hereunder shall not relieve, release or absolve
Purchaser of its obligations to Seller hereunder. Purchaser shall reimburse
Seller for all reasonable out-of-pocket expenses, if any, incurred by Seller in
effectuating Purchaser’s exchange.

29. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property.

30. Offer and Acceptance. This Agreement, as executed by the party first
executing it, shall constitute an offer to the other party. The offeree shall
accept the same, if at all, by delivering a fully executed copy of this
Agreement to the offeror on or before 5:00 p.m., Eastern Standard Time,
August 20, 2013. The notice provisions hereof hereinabove notwithstanding,
acceptance of this offer shall be effective only upon the actual receipt by the
offeror of a faxed or emailed copy of the fully executed Agreement by such date
and time, followed by the offeror’s receipt on the next business day of the
fully executed original. The offer, if not timely accepted as aforesaid, shall
expire and be of no further force and effect at the time and date set forth in
this Section.

31. Calculation of Time Periods.

Unless otherwise specified, in computing any period of time described herein,
the day of the act or event after which the designated period of time begins to
run is not to be included and the last day of the period so computed is to be
included, unless such last day is a Saturday, Sunday or legal holiday for
national banks in the location where the Property is located, in which event the
period shall run until the end of the next day which is neither a Saturday,
Sunday, or legal holiday. Unless otherwise specified, the last day of any period
of time described herein shall be deemed to end at 5:00 p.m. local time in the
state in which the Real Property is located.

1

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 
PURCHASER:
GLADSTONE LAND CORPORATION, a Maryland corporation
By:
 
Title:
 
SELLER:
MATSUI NURSERY, INC., a California corporation
By:
 
Title:
 

EXHIBIT A
LAND

BEING a part of the Natividad Rancho. Commencing at the center of the road
leading from Salinas City to Natividad, where the Northern boundary of the
Sausal Rancho crosses said road, and running thence, Magnetic Variation 16
degrees East, South 85 degrees 45 East along the said Northern boundary to the
West side of the Los Angeles Stage Road: thence North 6 degrees 30 West, 38
links along West side of road to the Southeast corner of Lot 5 of Patton
Partition described in Decree recorded August 26, 1907 in Volume 98 of Deeds, at
Page 122, Monterey County Records; thence along the Southerly boundary of said
Lot 5, North 85 degrees 45” West 26.36 chains to the Southwesterly corner of
said Lot 5; thence along the Westerly line of said Lot 5, North 7 1/2 degrees
West, 39.74 chains to a post marked X on Southern boundary of what was formerly
the J.W. Patton 180 acres tract, as described in Deed recorded October 14, 1867
in Volume G of Deeds, at Page 22, Monterey County Records; thence along said
Southern boundary, North 81 1/2 degrees West, 32.75 chains to post marked “MS”
tract, as described in Deed recorded November 25, 1879 in Volume X of Deeds at
Page 210, Monterey County Records; thenco along the Eastern boundary of said
last named tract, South 15 degrees West, 41.55chains to picket marked “M2” being
the Southeast corner of the said Mayne Tract; thence North 85 3/4 degrees West,
51.74 chains to center of road leading from Salinas City to Natividad; thence
along the center of said road, South 15 degrees West, 38 links to the place of
beginning.

EXCEPTING FROM said 170.62 acre tract that 0.0144 acre conveyed to County of
Monterey, by Deed from John T. Brazil, et ux., dated October 31, 1961 and
recorded November 1, 1961 in Volume 2198 Official Records at Page 90, under
Recorder’s Series No. 39385, Monterey County Records.

A.P. NO. 211-013-04

2

EXHIBIT B

PERSONAL PROPERTY

Two (2) wells and appurtenant pumps, electrical panels and underground
irrigation pipes.

3

EXHIBIT C

DUE DILIGENCE MATERIALS

(a) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Seller’s possession;

(b) Any appraisals and surveys of the Property obtained during the period during
which Seller has owned the Property or otherwise in Seller’s possession;

(c) Copies of each current Lease and any amendments or proposed amendments
thereto;

(d) As to each Lease and Tenant, a statement of (i) the rent payable under such
Lease for the last five (5) years, (ii) the date on which rent is due under each
Lease, (iii) all receipts for rent and the rental period for which, rent has
been paid, (iv) the expiration date of such Lease and any renewal or extension
options, (v) information regarding the status of security deposits, if applied,
and (vi) the identity of any sublessee(s) or licensee (s) of any part of the
Property (including without limitation, any licensee of any hunting, fishing or
other recreational rights with respect thereto), including the material terms of
any such sublease or license;

(e) Copies of all correspondence in Seller’s possession relating to any
Government Payments;

(f) Copies of all material correspondence during the last 12 months in Seller’s
possession relating to each Lease.

(g) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(h) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(i) Copies of insurance certificates with respect to the Property;

(j) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(k) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;

(l) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(m) Copies of any warranties relating to any Improvements or Personal Property
(including without limitation Irrigation Equipment) included in the Property;

(n) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(o) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(p) Copies of all notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;
and

(q) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof.

4

EXHIBIT D
FORM OF TENANT ESTOPPEL LETTER

[CONFIRM WITH LENDER]

      , 20      

                      To:   [__________________                    
_________________,                     its successor                     and/or
assigns,                     (“Lender”) and]                    
     
     
(“Buyer”)
 


 


 


 


Re:  
Lease dated
     ,
     (the
“Lease”) executed
between
     
     
(“Landlord”), and
     
     (“Tenant”), for
the approximately
  acres located in









  County,









  and known or
designated as









  (the “Property”)
—











Gentlemen:

The undersigned Tenant understands that you or your assigns intend to acquire
the Property from       . The undersigned Tenant does hereby certify to you as
follows:



  A.   The Lease consists only of the documents identified in items 1 and 2 on
Schedule A attached hereto (“Schedule A”). There are no tenant inducements, rent
concessions or tenant improvement allowances or other landlord obligations or
concessions other than as expressly set forth in such written documents.



  B.   The Lease is in full force and effect and has not been modified,
supplemented, or amended as indicated in Item 2 on Schedule A. [Tenant is
presently conducting farming operations at the Property under the Lease.]



  C.   Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant. Landlord is not in default under the Lease.



  D.   Tenant does not claim any offsets or credits against rents payable under
the Lease. Tenant is not entitled to any unpaid allowance for any improvements
or otherwise under the Lease.



  E.   Tenant has not paid a security or other deposit with respect to the
Lease, except as shown in Item 3 on Schedule A.



  F.   Tenant has fully paid rent on account through , 20 ; the current base
rent and any Property expenses payable by Tenant under the Lease are as shown in
Item 4 on Schedule A.



  G.   Tenant has not paid any rentals in advance except for the month(s) of
     20 .



  H.   The term of the lease will terminate on the dates indicated in Item 5 on
Schedule A.



  I.   The Tenant has not granted any license or other right to use any part of
the Property (for hunting, fishing or other recreational uses, or otherwise),
except for as follows:

                           .



      [OPTION: I. The Tenant agrees and acknowledges that the Lease is and shall
be subordinate to the mortgage/deed of trust of Lender. Tenant agrees that, in
the event Lender becomes the owner of the Premises by foreclosure, conveyance in
lieu of foreclosure or otherwise, then Tenant shall attorn to and recognize
Lender as the landlord under the Lease for the remainder of the term hereof, and
Tenant shall perform and observe its obligations thereunder, subject only to the
terms and conditions of the Lease. Tenant further covenants and agrees to
execute and deliver upon request of Lender an appropriate agreement of
attornment to Lender and any subsequent titleholder of the Property. So long as
Tenant is not in default under its Lease, the Tenant’s interest under the Lease
shall not be disturbed by the Lender or any purchaser at a foreclosure sale.]
[END OPTION]



  K.   Except as shown in Item 6 on Schedule A, Tenant has no right of first
refusal or option to lease space in addition to the premises demised under the
Lease.



  L.   Except as shown in Item 6 on Schedule A, Tenant has no right of first
refusal or option to purchase the Property or any part thereof.



  M.   The undersigned is authorized to execute this Tenant Estoppel Certificate
on behalf of Tenant and realizes that Landlord is proposing to sell the building
in which the premises are located, and any proposed buyer of the building shall
be entitled to rely upon this certification by Tenant.

5





SCHEDULE A

1. Lease:

     
Landlord:
 

Tenant:
Date:
       
     

2. Modifications and/or Amendments

          (a)
(b)
(c)  
Date:
Date:
Date:
       
     
     

3. Security Deposit

     
(currently held by
Landlord)
 
$     

4. Rent

     
for current term
of Lease
 
$     

Expenses Paid By Tenant: [Indicate “yes” or “no”]

Taxes:       

Utilities:       

Maintenance:       

Other:       

5. Commencement Date:       

                          Termination Date:       
      6.    
Right of First refusal
or option
(if none, state “None”)
  to Lease
     

  to Purchase
     



If “yes”, does such right or option still exist or has such right or option been
exercised or waived?

Still Exists        Exercised        Waived       

EXHIBIT E
GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the        of
     , 20      , between        (“Assignor”), whose address is      , and       
(“Assignee”), a      whose address is       .

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
      , as Purchaser, and      , as Seller, dated as of       , 201       (the
“Purchase Agreement”). Any capitalized term used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:



  i.   All [Contracts not previously terminated at Assignee’s request, the Lease
[and any security deposit(s) under the Lease];



  ii.   All [Personal Property] [including, without limitation, all of Seller’s
right, title and interest to the Crops and Plants];



  iii.   All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and



  iv.   All Water Rights.

5. Assumption. Assignee hereby assumes the obligations of Assignor [under the
Contracts and] as lessor under the Lease, in each and every case only to the
extent first arising from and after the date hereof. Assignor shall promptly
notify Assignee in writing if any claim is made against Assignor with respect to
any matter which Assignee has agreed to assume in this Assignment, specifying
the nature and details of such claim. Assignor shall cooperate fully with
Assignee and its counsel and attorneys in the defense against such claim in
accordance with their judgment and discretion, and Assignor shall not pay or
settle any such claim without Assignee’s prior written consent. No person or
entity, other than Assignor, shall be deemed a beneficiary of the provisions of
this Section 5.

6. Indemnity. Assignee agrees to indemnify, defend and hold Assignor harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignor caused by
the failure of Assignee to perform any obligation under the [Contracts or Lease]
which obligation was assumed by Assignee hereunder. Assignor agrees to
indemnify, defend and hold Assignee harmless from and against any and all
claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts, or the Lease first arising
prior to the date hereof.

7. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

8. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

9. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

10. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

11. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of       .

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

ASSIGNOR

     
     

By:
Title:


ASSIGNEE

     
     

12119826.3

12119826.3

6